Dissenting Opinion by
Judge Nunn.
The opinion appears to decide that the witness, Justice’s testimony in whole should be excluded. To this I dissent. The two witnesses who were fishing on the creek testified that imediately before Murphy was injured, they saw a man running towards Livingood, the place where Justice was, but did not know the person* *185Justice should have been allowed to testify that immediately before he started to the place where the' landslide occurred, he saw a man running on the track coming from the point of landslide; that the train on which Murphy was injured was then several miles south of the place of the slide; that when he, with crew and hand-car, reached the place of landslide, it had occurred, and Murphy was injured; that the distance he, with his crew, had traveled from Livingood was three-fourths of a mile.